DETAILED ACTION
This action is responsive to Applicant’s request for continued examination filed 5/13/2021 and remarks/amendments filed 4/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
 
Claim Status
Claims 1-6, 8, 11, 13-15, and 18-39 are pending
Claims 18-39 are withdrawn.
Claims 7, 9-10, 12, and 16-17 are cancelled. 
Claim 1 is currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, and 13-15 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 103 as being unpatentable over Higashijima (US Pub. 2012/0186744) in view of Hahn (US Patent 7,938,131) and Datta (US Patent 6,103,096).
Regarding claim 1, Higashijima teaches a substrate liquid processing apparatus (par. [0002]) for supplying a processing liquid to a surface to be processed of a substrate (Fig. 2A, wafer W) to perform an etching process ([0002]), the substrate liquid processing apparatus comprising: 
a substrate supporting unit ([0030] and Fig. 2A, retaining members #37) supporting the substrate (Fig. 2A, wafer W) to be spaced apart from an upper portion of a table ([0033] and Fig. 2A, spaced apart from an upper portion of lift pin plate #20 attached to retaining plate #30) so that the surface to be processed faces a lower side ([0030]); 

a processing liquid supplying unit ([0048] and Fig. 2A, fluid supply passages #40, fluid supply mechanisms #70, supply sources #71 with related plumbing elements) supplying a processing liquid ([0049]-[0051]: sulfuric acid, hydrogen peroxide, and DI-water) that is in a mist state in which a gas is mixed ([0064]: mist of fluid mixture of DIW and N2) into a processing space between the table and the substrate (Fig. 2A, space between top of nozzle #60 and bottom surface of wafer W), 
wherein the processing liquid supplying unit comprises a processing liquid supplying tube ([0048] and Fig. 2A, supply pipes #40) receiving the processing liquid from a processing liquid storage part ([0048] and Fig. 2A, supply sources #71) and one nozzle part ([0064] and Fig. 10A, V-shaped nozzle #60 with injection ports #61-64) injecting the processing liquid received from the processing liquid supplying tube ([0064] and Fig. 2A, 9, 10A),
wherein the one nozzle part comprises a body part ([0061] and Figs. 10-14, first bar-shaped portion #60A and central portion #60C of V-shaped nozzle #60) having a shape (see previous) connected to an upper end of the processing liquid supplying tube ([0047] and Fig. 9, connected to fluid supply pipe #40). 

	Higashijima does not teach wherein each of the one or more nozzle parts comprises a body part having a semi-spherical dome shape, an injection part having 
	However, Hahn teaches wherein each of the one nozzle part (Hahn – Col. 4, Line 38 and Figs. 1 and 3, bottom dispenser #14) comprises a body part having a semi-spherical dome shape (Hahn – C7, L35: substantially dome-shaped; see Figs. 1 and 3), an injection part (Hahn – C7, L23 and Fig. 3, top surface #26 of bottom dispenser #14) having two or more injection holes (Hahn – C8, L14 and Fig. 3, plurality of holes #22, #32, #42, #52) formed through a circumferential surface of the body part (Hahn – Figs. 3 and 6), through which the processing liquid is injected to the surface to be processed (Hahn – Fig. 1) in different directions (Hahn – C9, L23-39 and Fig. 6, each column of conduits ejected a different angle θA-C), wherein one of the injection holes is disposed to slantingly inject the processing liquid to a rotational center of the surface to be processed (Hahn – Fig. 1, one liquid stream shown injecting towards the center of wafer #50), wherein at least two injection holes of the injection holes have tilt angles different from each other between a central axis of each of the injection holes and a central axis θA-C). 2
	Higashijima and Hahn both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the nozzle part of Higashijima with the nozzle part as taught by Hahn in order to minimize contaminants on the surface of a substrate, minimize turbulence between a rotating substrate and the dispenser, and to improve the cleaning of the backside of substrates (Hahn – C2, L8-26).

Modified Higashijima does not teach BIP-0120-ZSwherein the injection hole having a larger tilt angle has a diameter greater than that of the other injection hole having a smaller tilt angle so that an injection amount of processing liquid gradually increases in a radial direction of the substrate.
However, while Datta does not teach the limitation above, Datta does teach that the nozzle diameter for a lower injection device is a result effective variable. Particularly, Datta teaches that the nozzles (Datta – C5, L2 and Figs. 1-2, nozzles #42 of assembly #32) can vary in size in order to provide the desired volume of processing fluid to the surface of the wafer (Datta – C4, L62- C5, L13).
Modified Higashijima and Datta both teach liquid processing apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the nozzle diameter through routine experimentation in 
While modified Higashijima does not explicitly teach wherein the injection hole having a larger tilt angle has a diameter greater than that of the other injection hole having a smaller tilt angle, Hahn teaches wherein the tilt angle of the injection holes is a result effective variable. Particularly, Hahn teaches that the angles of the conduits (Hahn – Figs. 3 and 6, different angles θA-C of conduits #23, #33, #43, #53) can vary depending on the desired point of contact between the ejected fluid and the bottom surface of the wafer, the distance between the nozzle and the wafer, the angle of the bottom surface of the wafer relative to the top surface of the dispenser, the respective sizes of the wafer and the dispenser, and the position of the nozzles on the dispenser (Hahn – C9, L23-39).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the nozzle tilt angle through routine experimentation in order to compensate for geometric features of the apparatus and wafer in order to provide the desired fluid contact on the bottom surface of the wafer (Hahn – C9, L23-39). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
As such, the combination of references teaches “wherein the injection hole having a larger tilt angle has a diameter greater than that of the other injection hole 

To clarify the record, the claim limitations “for supplying a processing liquid to a surface to be processed of a substrate to perform an etching process or a photoresist (PR) strip process “, “supporting the substrate to be spaced apart from an upper portion of a table so that the surface to be processed faces a lower side”, “driving a rotational shaft that rotates the table”, “supplying a processing liquid that is in a mist state in which a gas is mixed or a processing liquid that is in a steam state”, “receiving the processing liquid from a processing liquid storage part”, “injecting the processing liquid received from the processing liquid supplying tube”, “through which the processing liquid is injected to the surface to be processed”, and “disposed to slantingly inject the processing liquid to a rotational center of the surface to be processed” and “so that an injection amount of processing liquid gradually increases in a radial direction of the substrate” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The apparatus as taught by modified Higashijima would be capable of performing the intended uses as specifically set forth above, and further noting that modified Higashijima would be capable of increasing the injection amount of processing liquid in a radial direction of the substrate via the diameter and tilt angle considerations, as outlined above (see Datta and Hahn).

Regarding claim 2, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. Modified Higashijima would be capable of performing the intended use as taught by Higashijima (Fig. 1, V-shaped nozzle #60 located under wafer W).

Regarding claim 3, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. Modified Higashijima would be capable of performing the intended use as taught by Higashijima ([0064]: ejecting a mist of fluid mixture of deionized water and nitrogen gas).

Regarding claim 4, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. Modified Higashijima would be capable of performing the intended use as taught by Higashijima ([0049], [0050], [0051], [0085], [0100]: processing liquid can be pure or a mixture of sulfuric acid, hydrogen peroxide, or deionized water; [0072] and [0074]: deionized water and nitrogen gas mix just prior to ejection).

Regarding claim 5, Higashijima teaches a heating unit (Higashijima - [0078] and Fig. 2A, LED lamps #83 disposed on the cover member #80) heating the substrate (Higashijima - [0078]). To clarify the record, the limitation “heating at least one of the substrate or the processing liquid” is merely an intended use of the apparatus and is 

Regarding claim 6, Higashijima teaches the heating unit ([0078] and Fig. 2A, LED lamps #83 disposed on the cover member #80) comprises a heater provided above the substrate ([0080] and Fig. 2A, #80).

Regarding claim 8, Higashijima teaches wherein the processing liquid supplying tube (Higashijima - [0047] and Fig. 2A, fluid supply pipe #40 with supply passages #40a-f) is provided in a hollow part within the rotational shaft (Higashijima - [0034] and Fig. 2A, hollow rotating shaft #34).

Regarding claim 11, Higashijima does not teaches wherein at least one of the nozzle parts is disposed so that a central axis of the body part is out of a rotational axial line of the table.
However, Hahn teaches wherein at least one of the nozzle parts is disposed so that a central axis of the body part is out of a rotational axial line of the table (Hahn – C11, L9-11 and Fig. 13, the rotational center-point of the wafer is offset from the center axis point (at the apex) of the body of the dispenser #14).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the nozzle part of Higashijima with the nozzle part as taught by Hahn in order to minimize contaminants on the surface of a substrate, minimize turbulence between a rotating substrate and the dispenser, and to improve the cleaning of the backside of substrates (Hahn – C2, L8-26).

Regarding claim 13, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. Modified Higashijima would be capable of performing the intended use as taught by Hahn (Hahn – Figs. 3 and 6, different angles θA-C of conduits #23, #33, #43, #53).

Regarding claim 14, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. Modified Higashijima would be capable of performing the intended use as taught by Hahn (Hahn – Fig. 13, nozzles #22b and #22c injecting to same half of the wafer, where nozzle #22a injects to the other).

Regarding claim 15, Higashijima modified by Hahn does not teach wherein at least two injection holes have sizes different from each other.
However, Datta teaches wherein at least two injection holes have sizes different from each other (Datta – C4, L62- C5, L13 and Fig. 2: head assembly #32 has a series of nozzles #42 which vary in size along the assembly).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to modify the injection holes of modified Higashijima to be different sizes in order to provide the desired volume of processing fluid to the surface of the wafer (Datta – C4, L62- C5, L13).

Response to Arguments
Applicant has amended claim 1 to correct a minor informality as raised in the previous Office Action, thus the objection to claim 1 is withdrawn.

Applicant argues (Remarks, pgs. 9-14) that Higashijima fails to teach the limitations of amended claim 1, particularly in regards to the semi-spherical dome shaped body part of the one or more nozzles parts. The Examiner agrees, and has supplied the Hahn and Datta references in combination with Higashijima to teach the features of the amended claims.
As Applicant’s remarks are directed solely to the Higashijima reference, no further response appears to be needed by the Examiner, since the argued features are taught by the newly cited Hahn and Datta references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wada (US Patent 5,879,576) teaches a rounded triangular nozzle for backside wafer processing (Fig. 9). Taniyama (US Patent 6,357,457) teaches a rounded dome-shaped nozzle (Fig. 14). Kajita (US Pub. 2008/0110861) teaches a flat, angled nozzle with liquid and gas supplies (Figs. 11-12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        

/Benjamin Kendall/Primary Examiner, Art Unit 1718